Citation Nr: 1046877	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-26 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the RO in St. 
Louis, Missouri, which determined that the Veteran's death was 
service-connected, but found that the appellant was not entitled 
to recognition as a surviving spouse of the Veteran for DIC 
benefits purposes.  

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  The appellant, through her 
representative, has waived RO consideration of that evidence.  
Thus, the Board may consider the appeal.  See 38 C.F.R. 
§ 20.1304(c) (2010).

The appellant testified before the undersigned Acting Veterans 
Law Judge (VLJ) at a November 2010 hearing at the VA Central 
Office.  A transcript of the hearing has been associated with the 
file.  


FINDINGS OF FACT

1.  The appellant and the Veteran were residents of the State of 
Missouri.

2.  The appellant married the Veteran on April [redacted], 2007, more 
than fifteen years after the Veteran's separation from service.

3.  The Veteran died January [redacted], 2008.  

4.  No children were born to the Veteran and the appellant.

5.  The State of Missouri has abolished common law marriage.

6.  The appellant and the Veteran did not hold themselves out to 
the community as married in ignorance of the abolition of common 
law marriage.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
Veteran's spouse for VA DIC benefit purposes have not been met. 
38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.205, 3.206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim for recognition as a 
surviving spouse for DIC benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Prior to initial adjudication of the 
appellant's claim, a letter dated in March 2008 satisfied the 
duty to notify provisions as to the second and third Quartuccio 
elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The VCAA notice provided to the appellant 
prior to adjudication failed to provide complete notice of the 
first element, viz., the letter informed the appellant of the 
evidence necessary to establish entitlement except as to 
recognition as a surviving spouse for DIC benefits.  See 
Quartuccio, supra.  

The Board is obligated to consider whether the claimant was 
harmed by the error because, when a procedural defect is found, 
remand is appropriate only when correction of the defect "is 
essential for a proper appellate decision."  See Shinseki v. 
Sanders, 129 S. Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 
(2010).  Thus, the Board should consider the "entire record in 
the proceeding," including "all evidence and material of record 
and applicable provisions of law and regulation" to determine 
whether a claimant was prejudiced by a VA notice error.  See 
Shinseki, at 1708; see also 38 U.S.C. § 7104(a) (2002).  Lack of 
prejudicial harm may be shown in three ways: (1) that any defect 
was cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have been 
awarded as a matter of law.  Mlechick v. Mansfield, 503 F.3d 1340 
(2007).  The appellant's presentation before the undersigned 
Acting VLJ and her submission of lay evidence regarding her 
marital status before the RO show that the appellant understood 
that the length of her marriage to the Veteran was at issue and 
that the only path to entitlement was in establishing an earlier 
"deemed valid" marriage, as described below.  As the appellant 
has displayed actual knowledge of the necessary evidence required 
for benefits, the Board concludes that the failure to provide 
VCAA compliant notice was harmless.  See Mlechick.  The Board may 
proceed with consideration of the claim on the merits.  

VA is required to obtain service medical records and relevant VA 
healthcare records and must make reasonable efforts to obtain 
other relevant medical records.  The duty to assist also requires 
VA to provide the claimant with a medical examination or a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R § 3.159 (2010).  The Board notes that all of the 
records identified by the appellant have been obtained.  The 
October 2008 rating decision determined that the Veteran's death 
was related, at least in part, to his service-connected diabetes 
mellitus, type 2, but has denied the instant claim on the basis 
of non-medical evidence.  Further medical evidence is not 
required and could not substantiate the claim.  Thus, further 
development of medical evidence is not warranted.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Recognition as a Surviving Spouse

The appellant contends that she should be entitled to VA 
surviving spouse benefits, despite being married to the Veteran 
for less than one year prior to his death.  For the reasons that 
follow, the Board concludes that recognition as the Veteran's 
surviving spouse for DIC benefits is not warranted.

The Veteran was in receipt of VA compensation benefits at the 
time of his death, with service connection in effect for diabetes 
mellitus, type 2; renal insufficiency associated with diabetes 
mellitus, type 2; bilateral diabetic foot ulcers; erectile 
dysfunction; and tinnitus, with a total disability rating due to 
individual unemployability in effect as of April 27, 2006.  The 
Veteran died on January [redacted], 2008.  The appellant seeks recognition 
as the Veteran's surviving spouse for DIC benefits purposes.

VA Dependency and Indemnity Compensation (DIC) benefits are 
payable to a surviving spouse who was married to the Veteran: (1) 
within 15 years of the end of the period of service in which the 
injury or disease causing the Veteran's death was incurred or 
aggravated; or (2) for one year or more; or (3) for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 U.S.C.A. § 1304 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.54(c) (2010).

Marriage means a marriage valid under the law of the place where 
the parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. § 3.1(j).  A marriage can be established by 
several types of evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage containing sufficient data to identify the parties, the 
date and place of marriage, and the number of prior marriages if 
shown on the official record.  38 C.F.R. § 3.205(a)(1).

"Spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of §3.1(j).  Except as 
provided in §3.52, "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of §3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) Except as provided in §3.55, has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50 (2010).

The appellant married the Veteran on April [redacted], 2007.  A copy of 
their marriage license is of record.  The appellant's February 
2008 claim indicates that both she and the Veteran were 
previously married.  While the appellant states that she was 
divorced from her previous husband, no supporting evidence has 
been submitted.  

The Veteran had previously sought VA education benefits in 1979 
and provided a copy of a January 1973 marriage license, showing 
his marriage to K.S.M.  There is no evidence showing a 
termination of that marriage.  

Without evidence that the previous marriages for both the 
appellant and the Veteran had been terminated prior to their 
April 2007 marriage, entitlement to surviving spouse benefits may 
not be awarded.  

The RO did not identify these deficiencies in its denial of the 
appellant's claim.  Instead, the RO denied the claim on 
alternative bases.  The Veteran separated from active service in 
1970.  The appellant did not marry the Veteran until 2007, long 
after the fifteen year window closed.  The appellant does not 
allege that a child was born of the marriage or to them before 
the marriage.  Finally, the Veteran died less than nine months 
after their marriage.  Accordingly, the RO concluded that the 
appellant does not qualify as a surviving spouse under 38 C.F.R. 
§ 3.54(c).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 1 year 
or more before the veteran died or existed for any period of time 
if a child was born of the purported marriage or was born to them 
before such marriage (see § 3.54(d)), and (b) The claimant 
entered into the marriage without knowledge of the impediment, 
and (c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as outlined 
in § 3.53, and (d) No claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period prior to 
the veteran's death.  38 C.F.R. § 3.52 (2010).

The Veteran and the appellant were residents of the State of 
Missouri.  Missouri has abolished common law marriages.  See 
V.A.M.S. § 451.040 (2010); see also Thomas v. Thomas, 163 S.W.2d 
792, 236 Mo.App. 1223 (1942) (noting that common law marriage had 
been abolished in Missouri by statute, effective April 1, 1921).  
The Veteran and the appellant could not have entered into a 
common law marriage prior to April [redacted], 2007, as neither had been 
born at the time that common law marriages were abolished in 
Missouri.  Regardless of this fact however, VA may still deem the 
marriage as valid for VA purposes.  The General Counsel held that 
lack of residence in a jurisdiction recognizing a common-law 
marriage is not necessarily a bar to establishment of a common-
law marriage for the surviving spouse.  VAOPGCPREC 58-91 (June 
17, 1991), published at 56 Fed. Reg. 50,151 (1991).  This is 
because under 38 C.F.R. § 3.52, the common-law marriage could be 
"deemed valid" on the theory that the surviving spouse could 
have entered into the purported common-law marriage without 
knowledge of the fact that there was an impediment to the 
marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The 
impediment referred to here would be the jurisdiction's 
nonrecognition of a common- law marriage.  The appellant's signed 
statement that she was unaware of the impediment to marriage 
would be accepted, in the absence of information to the contrary, 
as evidence of that fact.  38 C.F.R. § 3.205(c).  The appellant 
has not submitted a signed statement that she was unaware of the 
impediment to marriage, although she did testify to that fact 
before the undersigned.  The appellant argues that her marriage 
be deemed valid prior to the date of the marriage ceremony and 
license, thus extending her marriage to longer than one year and 
qualifying her for recognition as a surviving spouse.  Even if 
the appellant was unaware of the impediment, the relationship 
must otherwise meet the criteria of a common law marriage.

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.

This evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as a result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the periods 
of cohabitation, places of residences, whether the parties held 
themselves out as husband and wife and whether they were 
generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a)(6).

In this case, the appellant testified that she had lived with and 
cared for the Veteran for more than a year prior to his death.  
In order for the appellant to be successful under the foregoing 
"deemed valid" theory, however, the evidence must satisfy the 
threshold criteria for a common law marriage superimposed by 
38 C.F.R. § 3.205 (a)(6); namely, 1) that there was an agreement 
between the appellant and the Veteran to be married; 2) that 
there was cohabitation between the parties; and 3) that the 
parties held themselves out as husband and wife and were 
generally accepted as such in the communities in which they 
lived.  As an initial matter, the Board notes that there is no 
contest in the evidence that the Veteran and the appellant 
cohabitated from July 2006 to his death.

On her January 2009 Notice of Disagreement, the appellant 
indicated that she and the Veteran had worked together at the 
Kansas City Public Library for seven years and moved in together 
in July 2006, "living together as man and wife" for ten months 
prior to their marriage.  

The appellant submitted several lay statements from friends in 
January and February 2009.  The Board will list them 
individually.

A statement from R.B. indicates that the Veteran moved in with 
the appellant in July 2006, that they married in April 2007 and 
that they lived together until his death in January 2008.  

A statement from W.E. indicated that he was a close friend of the 
Veteran.  He stated that the Veteran met the appellant in 2006 
and moved with her in July 2006 and married her in April 2007.  

A statement from M.S. indicates that she knew the appellant and 
had been co-workers for more than ten years.  She indicated that 
she visited the appellant's home and knew that the Veteran was 
living with the appellant in July 2006.  M.S. stated that the two 
had already made a commitment to each other to spend the rest of 
their lives together and were planning their wedding.  M.S. 
stated that she attended the wedding in April 2007.  

A statement from T.M. indicates that the Veteran had moved in 
with a woman in the summer of 2006.  T.M. stated that the Veteran 
referred to the woman as his wife.  T.M. indicated that he 
attended a military association meeting in November 2006 with the 
Veteran where T.M. met the appellant.  T.M. reported that the 
Veteran and the appellant "purported themselves to be husband 
and wife" and that the Veteran introduced the appellant as the 
person with whom he intended to live for the rest of his life.  
The Veteran also announced the date of their formal wedding and 
that it was apparent to all that they considered themselves 
common law husband and wife at that time.  

A statement from J.L.S. indicates that the appellant was the 
Veteran's wife from July 2006 to January 2008, living in a 
marriage relationship, even though they did not formally marry 
until April 2007.  

A January 2009 statement from J.C.S. indicates that the Veteran 
had attended a reunion in September 2006, to which he brought the 
appellant.  The Veteran introduced the appellant as his live-in 
fiancée.  J.C.S. indicated that the Veteran married in the 
appellant in April 2007, and that the Veteran lived continuously 
with the appellant from July 2006 to his death.  

A February 2009 statement from J.B. indicates that the Veteran 
had been happy when he moved in with the appellant in June or 
July 2006 and especially happy when he formally married in her.

The appellant testified before the undersigned in November 2010.  
She indicated that she and the Veteran lived together beginning 
in July 2006, when the Veteran gave up his apartment.  The 
appellant reported that she and the Veteran took several trips, 
staying in the same room.  The appellant reported spending 
holidays with his family and hers.  The appellant reported 
attending two military functions.  She stated that he introduced 
her as his spouse, but also said that they were engaged.  She 
said that she considered each other spouses but not officially 
married at the time.  The appellant also reported that the 
Veteran retired from his employment at a pair of part-time jobs 
in 2007 and changed the beneficiary on his life insurance in 
February 2007 to her.  She also said that the Veteran had tried 
to change the beneficiary on his retirement pension but submitted 
the wrong form.  The appellant reported visiting the appellant in 
the hospital and attending medical appointments with the Veteran 
at VA facilities.  The appellant indicated that the Veteran had 
half of a foot amputated due to his service-connected diabetes 
mellitus, type 2, in July 2007.  He had seizures in November 2007 
having contracting a methicillin resistant Staphylococcus Aureus 
infection.  The Veteran's health deteriorated rapidly and he 
expired in January 2008.  The appellant also testified that the 
Veteran had done most of the planning for their wedding and 
invited several of his military friends to the ceremony.  The 
appellant testified that she was unaware of the abolition of 
common law marriage in Missouri until her claim for benefits was 
denied.  

At the time of her testimony, the appellant submitted an October 
2010 letter from the director of Human Resources at the Kansas 
City Public Library, where both the Veteran and appellant worked.  
The letter indicates that the Veteran filed a change of address 
on July 5th, 2006, which appears to have been the appellant's 
address, and that he married the appellant on April [redacted], 2007.  
She changed her name to his, and they lived together at the same 
address until his death in January 2008.  The text of the letter 
is not certain, but appears to imply that the appellant changed 
her name after the April 2007 marriage.

The Board finds that the preponderance of the evidence shows that 
the appellant and the Veteran did not hold themselves out to the 
community as married prior to April 2007.  The statements from 
R.B., W.E., M.S., and J.B. all show that the Veteran and the 
appellant were cohabitating and married later.  The statement 
from J.C.S. shows that the Veteran introduced the appellant as 
his fiancée, not as his wife.  The statement from T.M. says that 
the marriage between the Veteran and the appellant was apparent 
to all, but the appellant's testimony was that she did not 
consider herself "officially married."  Much of the evidence 
concerns the cohabitation of the Veteran and the appellant; the 
Board must emphasize that cohabitation is a necessary, but 
distinct, requirement of a common law marriage.  The intent of 
the Veteran and the appellant to spend the rest of their lives 
together is also not sufficient.  This intent can be held prior 
to marriage.  Despite the fact that the appellant testified that 
she was unaware that a common law marriage was impossible, the 
evidence shows that the Veteran and the appellant reported to 
friends and acquaintances that they were planning a wedding in 
2006, not that they were wed in 2006.  If the pair had held 
themselves out to the community as husband and wife, a further 
marriage ceremony would be unnecessary.  The Veteran's change of 
beneficiaries is also not sufficient.  The appellant reports that 
he changed those benefits in February 2007, less than one year 
prior to his death.  

In sum, the Board finds that the Veteran and the appellant held 
out to the community that they intended to be married prior to 
their April 2007 marriage, not that they were in fact married 
prior to April 2007.  The appellant's marriage to the Veteran 
cannot be extended prior to April 2007.  Therefore, the Board 
finds that the appellant's marriage to the Veteran lasted less 
than one year.  Entitlement to recognition as a surviving spouse 
for DIC benefits is not warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).
ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
for DIC benefits is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


